DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  The claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the phrase “a portion of the integral combined monument is oriented . . .” twice referring to how “a portion” is oriented in an aircraft, which renders the claim indefinite because it is not possible to ascertain if the phrase is referring to different portions or the same portion.  As best understood the phrase refers to the same portion.  Claims 2-7 are rejected as being dependent on claim 1 and therefor containing the same defect.
Claim 8 recites in the preamble the subcombination of a “An aircraft cabin monument” that is inconsistent with the body of the claim that recites limitations directed to the combination of the aircraft cabin monument and an egress area (a portion of an aircraft cabin). This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an egress area of an aircraft cabin is not an inherent component of the aircraft cabin monument. Claims 9-18 are rejected as being dependent on claim 8 and therefor containing the same defect.
Claim 9 contains the phrase “a first compartment and a second compartment”, which renders the claim indefinite because it is not possible to ascertain if the at least one compartment of claim 8 is two compartments or if the claim is adding an additional two compartments to the previously claimed at least one compartment.  As best understood the claim require only two compartments.
Claim 13 recites in the preamble the subcombination of a “An aircraft cabin monument” that is inconsistent with the body of the claim that recites limitations directed to the combination of the aircraft cabin monument and an egress pathway and an attendant area (portions of an aircraft cabin). This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an egress pathway and an attendant area of an aircraft cabin is not an inherent component of the aircraft cabin monument. 
Claim 19 contains the phrase “at least one of the plurality of posts” twice, which renders the claim indefinite because it is not possible to ascertain if the phrase is referring to different posts or the same post.  As best understood the phrase refers to the same post.  Claims 20 and 21 are rejected as being dependent on claim 19 and therefor containing the same defect.
Claim 20 contains the phrase “a first compartment and a second compartment”, which renders the claim indefinite because it is not possible to ascertain if the at least one compartment of claim 19 is two compartments or if the claim is adding an additional two compartments to the previously claimed at least one compartment.  As best understood the claim require only two compartments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-13,17 and 18 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Scoley et al. (hereinafter Scoley, US Publication Number 20190127068)
Regarding claim 1, Scoley discloses an aircraft (Figures 6-8 element 100) comprising: an aircraft cabin interior (Figures 6-8), said aircraft cabin interior comprising: an integral combined monument (Figures 1 and 8 element 18- and Figures 6 and 7 element 66), said integral combined monument comprising: at least one compartment (Figure 1 element 10 and 12); a plurality of monument wall sections (Figure 1 elements 22, 24, 26 and 28), said plurality of monument wall sections configured to be joined together to form said integral combined monument, said plurality of monument wall sections further configured to further form the at least one compartment (Figure 1), said at least one compartment comprising at least one common interior wall section (Figure 1 element 36 and unlabeled wall comprising element 38); wherein at least a portion of the integral combined monument is oriented immediately adjacent to an egress area; and wherein at least a portion of the integral combined monument is oriented immediately adjacent to an attendant area (Figure 8 unlabeled egress and attendant areas).
Regarding claim 2, Scoley discloses the above aircraft wherein the plurality of monument wall sections comprises at least one first monument wall section having a first length (d1) (Figure 1 element 22), at least one second monument wall section having a second length (d2) (Figure 1 element 24), said second length different from the first length, and at least one third monument wall section having a third length (d3) (Figure 1 element 28),  said third length different from the first length and second length.
Regarding claim 3, Scoley discloses the above aircraft wherein the at least two of the plurality of monument wall sections of the integral combined monument abut the egress area (Figure 8 unlabeled sidewall of element 18 and edge of unlabeled rear wall of element 18).
Regarding claim 4, Scoley discloses the above aircraft wherein the common interior wall section (Figure 1 element 36 and unlabeled wall comprising element 38) is configured to divide the integral combined monument into a first compartment (Figure 1 element 10) and a second compartment (Figure 1 element 12), said common interior wall section configured to be common to the first compartment and the second compartment (Figure 1).
Regarding claim 5, Scoley discloses the above aircraft wherein at least one of the first compartment and the second compartment comprises at least one of: a lavatory and a galley component (Figure 1); wherein the galley component comprises a receptacle (Figure 1 element 60), said receptacle configured to be accessible from at least one of the first compartment and the second compartment; and wherein the common interior wall section further comprises a common wall section through opening (Figure 1 element 38), said common wall section through opening is adjacent to the receptacle, said receptacle configured to be accessible from the second compartment via the common interior wall section through opening(Figure 1).
Regarding claims 6 and 7, Scoley discloses the above aircraft wherein at least one common interior wall section is configured to engage at least one monument post, said at least one monument post configured to engage a support structure, said support structure comprising at least one of: an aircraft cabin ceiling component, an aircraft cabin floor component, and an outboard wall component (Figure 1) and wherein said at least one monument post is configured to be secured to at least one of: an aircraft cabin floor assembly; an aircraft cabin ceiling assembly; and a cabin outboard wall.  The examiner notes that the claims do not require that the interior wall section actually be engaged to a monument post and does not require the monument post at all, but only define characteristics of the interior wall section.  The claim merely requires that that interior wall “be configured to engage” a post that is configured to engage a support structure.  The claim does not provide any structure that defines how such an interior wall section is different from any given interior wall section and as such the interior wall section of Scoley can be considered to be configured to engage a monument post as claimed.
Regarding claim 8, Scoley discloses an aircraft cabin monument (Figure 1 element 18) comprising: an integral combined monument (Figure 1 element 18), said integral combined monument comprising: at least one compartment (Figure 1 elements 10 and 12); a monument footprint, at least of portion of said monument footprint oriented immediately adjacent to an egress area, said egress area comprising an attendant area (Figure 8); and a plurality of monument wall sections (Figure 1 elements 22, 24, 26 and 28), said plurality of monument wall sections configured to be joined to form said integral combined monument, said plurality of monument wall sections configured to further form at least one compartment within said integral combined monument (Figure 1).
Regarding claim 9, Scoley discloses the above aircraft cabin monument wherein the integral combined monument further comprises a first compartment (Figure 1 element 10) and a second compartment (Figure 1 element 12), said integral combined monument further comprising at least one common interior wall section(Figure 1 element 36 and unlabeled wall comprising element 38), said at least one common interior wall section in communication with the first compartment and the second compartment, said common interior wall section configured to be common to the first compartment and the second compartment (Figure 1).
Regarding claim 10, Scoley discloses the above aircraft cabin monument wherein at least one of the first compartment and the second compartment is configured to comprise a lavatory (Figure 1).
Regarding claim 11, Scoley discloses the above aircraft cabin monument wherein at least one of the first compartment and the second compartment is configured to comprise a galley component (Figure 1). The examiner notes that the claim does not require either compartment to actually contain a galley component nor does the claim describe how a compartment “configured to comprise a galley component” differs from any give compartment. As the compartments of Scoley have both floor space in which to place a galley component and a water system (Paragraph 31) to which a galley component can be connected, they can be considered to be “configured to comprise a galley component”.
Regarding claim 12, Scoley discloses the above aircraft cabin monument wherein the common interior wall section comprises a common interior wall through opening (Figure 1 element 38).
Regarding claim 13, Scoley discloses the above aircraft cabin monument wherein each of at least two monument wall sections both abut an egress pathway, said egress pathway adjoining an attendant area (Figure 8 unlabeled sidewall of element 18 and edge of unlabeled rear wall of element 18).
Regarding claim 17, Scoley discloses the above aircraft cabin monument wherein the at least one compartment comprises a recessed storage area (Figure 1 element 54), said recessed storage area in communication with the common interior wall section, said recessed storage area comprising the common interior wall section through opening (Figure 1).
Regarding claim 18, Scoley discloses the above aircraft cabin monument wherein the common interior wall section through opening is in communication with a receptacle (Figure 1 element 60), said receptacle located within at least one of the first compartment and the second compartment (Figure 1), said receptacle configured to be accessible from at least one of the first compartment and the second compartment via the common interior wall section through opening (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scoley as applied to claim 8 above, and further in view of Pompei et al. (hereinafter Pompei, US Patent Number 5083727).
Regarding claim 14, Scoley discloses the above aircraft cabin monument, but fails to teach of how the monument is attached to the aircraft.
However, Pompei teaches of a similar aircraft monument comprising at least one monument post (Figures 3a elements 60 and 114 and 3c elements 62 and 114) in communication with a monument wall section (Figures 3a and 3c).
Regarding claim 14, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft cabin monument of Scoley with the monument post arrangement of Pompei for the predictable result of resisting both forward and side-oriented acceleration forces (Pompei, Column 7 lines 14-27).
Regarding claim 15, Scoley as modified by Pompei disclose the above aircraft cabin monument wherein the at least one common interior wall section is configured to engage a monument post (Scoley, Figure 1 element 36 and unlabeled wall comprising element 38). The examiner notes that the claims do not require that the interior wall section actually be engaged to a monument post, but the claim merely requires that that interior wall “be configured to engage” a post. The claim does not provide any structure that defines how such an interior wall section is different from any given interior wall section and as such the interior wall section of Scoley can be considered to be configured to engage a monument post as claimed.
Regarding claim 16, Scoley as modified by Pompei disclose the above aircraft cabin monument wherein at least one of the at least one monument posts is configured to engage a support structure, said support structure comprising at least one of: an aircraft cabin ceiling assembly, an aircraft cabin floor assembly, and an outboard wall assembly (Pompei, Figures 3, 3a elements 60 and 114 and 3c elements 62 and 114).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scoley in view of Pompei.
Regarding claim 19, Scoley discloses a method for installing an aircraft cabin interior monument, the method comprising: providing a plurality of monument outer wall sections (Figure 1), said plurality of monument outer wall sections comprising at least one first monument wall section having a first length (Figure 1 element 22), at least one second monument wall section having a second length (Figure 1 element 24), said second length different from the first length, and at least one third monument wall section having a third length (Figure 1 element 28), said third length different from the first length and second length; providing a common interior wall section(Figure 1 element 36 and unlabeled wall comprising element 38); but fails to teach of providing a plurality of posts, at least one of said plurality of posts configured to engage at least one of: an aircraft cabin ceiling assembly, engaging at least two of the plurality of monument outer wall sections with at least one of the plurality of posts to form an integral combined monument comprising at least one compartment; and engaging the common interior wall section with at least one of the plurality of posts to form the common interior wall section.
However, Pompei teaches of a similar method comprising providing a plurality of posts, at least one of said plurality of posts configured to engage at least one of: an aircraft cabin ceiling assembly, an aircraft cabin floor assembly, and an outboard wall assembly (Figure 3 elements 60 and 62), engaging at least two of the plurality of monument outer wall sections with at least one of the plurality of posts to form an integral combined monument comprising at least one compartment (Figure 3); and engaging the common interior wall section with at least one of the plurality of posts to form the common interior wall section (Figure 3). 
Regarding claim 19, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method Scoley with the post providing and engaging steps of Pompei for the predictable result of resisting both forward and side-oriented acceleration forces (Pompei, Column 7 lines 14-27).  The examiner notes that while Pompei does not explicitly disclose a common interior wall, the combination of Scoley and Pompei does disclose such a wall.  Additionally, the claim does not require that the interior wall be directly engaged with the post and as the interior wall of Scoley is engaged with the outer wall section, it can be considered to be engaged with at least one of the plurality of posts.
Regarding claim 20, Scoley as modified by Pompei disclose the above method further comprising: forming the integral combined monument comprising a first compartment and a second compartment (Scoley, Figure 1 elements 10 and 12); wherein said first compartment and said second compartment are both in communication with the common interior wall section (Scoley, Figure 1).
Regarding claim 21, Scoley as modified by Pompei disclose the above method further comprising: orienting the integral combined monument adjacent to an aircraft attendant area and further orienting the integral combined monument adjacent to an aircraft egress area (Scoley, Figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644